   Case: 1:15-cv-10109 Document #: 365 Filed: 08/08/19 Page 1 of 2 PageID #:7772




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

NIRAV THAKKAR, an individual;                 )
                                              )
                             Plaintiff,       )
                                              )
v.                                            )               Case No.: 15-cv-10109
                                              )
OCWEN LOAN SERVICING, LLC, a Delaware )                       Honorable John J. Tharp, Jr.
limited liability company; ALTISOURCE         )
SOLUTIONS, INC., a Delaware corporation;      )               Magistrate Judge Maria Valdez
ALTISOURCE PORTFOLIO SOLUTIONS, S.A., )
A Luxembourg corporation; BAXOL               )
PROPERTIES, LLC, an Indiana limited liability )
company; and LAUDAN PROPERTIES, LLC, an )
Ohio limited liability company;               )
                                              )
                             Defendant(s).    )

           THIRD-PARTY DEFENDANT GREEN GROUP CORPORATION’S
                MOTION TO JOIN VOIR DIRE OF OTHER PARTIES

       NOW COMES the third-party defendant, Green Group Corporation (“GGC”), by and

through its counsel, McKnight & Kitzinger, LLC, and moves this Honorable Court to join the

proposed voir dire submitted by the other parties in this action, subject to any objections raised by

the direct Defendants.

                                                      Respectfully submitted,

                                                      GREEN GROUP CORPORATION


DATED: August 9, 2019                         By:     _/s/ Nathan P. Karlsgodt______

                                                      Cornelius E. McKnight
                                                      cmknight@mcknightkitzinger.com
                                                      Stanley A. Kitzinger
                                                      skitzinger@mcknightkitzinger.com
                                                      Nathan P. Karlsgodt
                                                      nkarlsgodt@mcknightkitzinger.com
                                                      McKnight & Kitzinger, LLC


                                                 1
Case: 1:15-cv-10109 Document #: 365 Filed: 08/08/19 Page 2 of 2 PageID #:7772




                                         805 N. Milwaukee, Suite 400
                                         Chicago, Illinois 60642
                                         PH: (312) 463-9400
                                         FAX: (312) 463-9401
                                         Counsel for Third-Party Defendant
                                         Green Group Corporation




                                     2
